Citation Nr: 1424882	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and gastroesophageal reflux disease (GERD) (previously claimed as gastrointestinal condition and peptic ulcer disease), to include as due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure.  

3.  Entitlement to an initial compensable rating for a service-connected hearing loss disability.  

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.  

5.  Entitlement to service connection for high cholesterol.

6.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a May 2012 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the last Statement of the Case (SOC) issued in October 2011, additional evidence was received.  This evidence was accompanied by a waiver of RO jurisdiction and as such the Board can consider it in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, erectile dysfunction and high cholesterol and for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities and entitlement to an initial compensable rating for a service-connected hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1980 rating decision denied the Veteran's claim for entitlement to service connection for a gastrointestinal tract condition (claimed as chronic recurrent peptic ulcer disease and pyrosis).  Additional evidence was received and the RO confirmed its rating decision in June 1981.  The Veteran was notified of both of these decisions and of his appellate rights, but did not appeal.  

2.  Evidence associated with the claims file after the denial in June 1981 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 1981 rating decision which confirmed the April 1980 rating decision that denied entitlement to service connection for a gastrointestinal tract condition (claimed as chronic recurrent peptic ulcer disease and pyrosis) is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis 

The Veteran was denied entitlement to service connection for a gastrointestinal condition in a May 1968 rating decision, which indicated that the basis for the denial was that there was no evidence of a gastrointestinal condition in service and no diagnosis of a gastrointestinal condition.  The Veteran did not appeal this decision or submit new and material evidence within one year.  The Veteran's claim for entitlement to service connection for a gastrointestinal tract condition (claimed as chronic recurrent peptic ulcer disease and pyrosis) was denied in an April 1980 rating decision, which treated this claim as a claim to reopen the previous May 1968 denial.  The April 1980 rating decision indicated that the basis for the denial was that the gastrointestinal tract condition was "not shown by evidence of record".  Subsequent to the April 1980 rating decision, additional evidence was received and the RO confirmed its rating decision in June 1981.  The Veteran was notified of both of these decisions and of his appellate rights, but did not appeal the decisions or submit additional evidence within one year of the June 1981 decision and therefore the June 1981 rating decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).  

The Veteran's current claim for entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, is based upon the same factual basis as his claim for entitlement to service connection which was denied in a June 1981 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
The evidence received after the expiration of the appeal period for the June 1981 rating decision includes, but is not limited to, a July 2012 letter from Dr. M.L. and a July 2012 letter from Dr. M.K., both of which address a nexus between the Veteran's service and his current gastrointestinal disorder, to include a hiatal hernia and GERD.  

This evidence is new, as it did not exist at the time of the final disallowance in June 1981.  It is material, as it relates to an unestablished fact necessary to substantiate the claim.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

For reasons discussed below, before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, further development is required.  It is outlined in the Remand section below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia and GERD, to include as due to herbicide exposure, is reopened, and to this extent only, the appeal is granted.



REMAND

Gastrointestinal Disorder, to include a Hiatal Hernia and GERD

Private medical records show that the Veteran has a current diagnosis of a hiatal hernia and GERD.  See July 2012 letter from Dr. M.L. and July 2012 letter from Dr. M.K.  In addition, the Veteran testified at the May 2012 hearing that he had issues with dry heaves and throwing up while in-service.  The Veteran and his spouse, who has known the Veteran since shortly after he got out of service, testified at the May 2012 hearing that the Veteran has continued to suffer from throwing up since service.  In addition, in a March 2011 statement, the Veteran referenced additional symptoms, including epigastric burning pain and frequent episodes of heartburn, and stated that his "gastrointestinal problems have continued all these years since discharge" and that he has "complained about all of the gastrointestinal problems since discharge and they have gotten progressively worse through the years".  

Based on the evidence of record, an examination is warranted, and an opinion must be obtained that addresses the issue of direct service connection for the Veteran's gastrointestinal disorder, to include a hiatal hernia and GERD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In addition, the issue of whether the Veteran's gastrointestinal disorder, to include a hiatal hernia and GERD, is due to in-service herbicide exposure has been raised.  The Veteran's DD 214 VA reflects foreign service and that the Veteran received the Vietnam Service Medal and Vietnam Campaign Medal.  Also, at the May 2012 hearing, the Veteran testified that he was on a small fuel tanker that went "through the jungle" and that he was "on land a lot" in Vietnam.  On remand, the Veteran's personnel records must be obtained to verify the Veteran's service in Vietnam, which would result in herbicide exposure during service being presumed.  38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. § 3.307 (2013).  Regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, but presumptive service connection for herbicide exposure does not include a hiatal hernia or GERD.  See id.  While a hiatal hernia or GERD are not among the diseases VA has recognized as being associated with herbicide exposure and thus are not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1116 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Hearing Loss

The Veteran's most recent VA examination in relation to his service-connected hearing loss disability was in February 2011.  At the May 2012 hearing, the Veteran stated that he believed his hearing had gotten worse since that examination.  As the Veteran's statements at the May 2012 hearing indicate possible increased severity of the Veteran's service-connected hearing loss disability, he must be afforded a new VA examination to address the current severity of this condition.

Other Issues

In the May 2011 rating decision, the RO denied claims for entitlement to service connection for erectile dysfunction and high cholesterol and for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  In a June 2011 Notice of Disagreement (NOD), the Veteran's representative indicated that the Veteran's NOD "specifically covers all the determinations made by the regional office unless specifically excluded".   As the issues of entitlement to service connection for erectile dysfunction and high cholesterol and for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities were not specifically excluded, the June 2011 statement is a timely NOD as to those issues.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 19.26; see Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:
1.  Issue a SOC regarding the issues of entitlement to service connection for erectile dysfunction and high cholesterol and for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  Advise the Veteran of the procedural requirements to perfect an appeal of the issues.  

2.  Obtain the Veteran's complete service personnel records and verify whether the Veteran served in Vietnam. 

3.  Obtain all outstanding VA treatment records.

4.  Contact the Veteran and request that he either provide updated private treatment records from Dr. M.K. (who wrote a July 2012 letter indicating he had treated the Veteran for the past year) or complete a release; if a release is returned, obtain those records.  The Veteran should also be asked to provide or identify any additional outstanding records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

5.  After completion of the above, afford the Veteran an examination to determine the etiology of his gastrointestinal disorder, to include a hiatal hernia and GERD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a gastrointestinal disorder, to include a hiatal hernia and GERD, had its clinical onset during active service or is related to any in-service disease, event, or injury?  Attention is invited to the Veteran's competent and credible statements that he suffered from dry heaves and throwing up in-service.  The examiner's attention is directed to the Veteran's reported continuity of gastrointestinal symptomatology since service.

b.  Is it at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's gastrointestinal disorder, to include a hiatal hernia and GERD, was caused by the Veteran's reported herbicide exposure in service?  

[Note: The Board requested service personnel records on remand to determine herbicide exposure.] 

The examiner's attention is directed to the July 2012 letter from Dr. M.L. and July 2012 letter from Dr. M.K. concerning herbicide exposure and the Veteran's gastrointestinal disorder, to include a hiatal hernia and GERD.  

Attention is invited to the various medical treatises that have been received relating to the health impact of herbicide exposure.  In addition, attention is also invited to the Veteran's contention that herbicide exposure could be related to his ANA positive (auto-immune) condition, which could be related to a hiatal hernia; this theory of causation was accompanied by medical treatises.  
  
The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

7.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


